845 F.2d 326
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Michael Wayne LONG, Petitioner-Appellant,v.George W. HANCOCK, Respondent-Appellee.
No. 87-6379.
United States Court of Appeals, Sixth Circuit.
April 19, 1988.

Before KEITH and ALAN E. NORRIS, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of this court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
This pro se Kentucky prisoner seeks appointment of counsel on appeal from the district court's denial of his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2254 as a successive petition.  Respondent also moves this court to dismiss this appeal.


3
Upon review we conclude that the petitioner's application for a writ of habeas corpus fails to raise a colorable federal claim.  A conviction is not rendered illegal merely because the defendant was detained pending trial without a determination of probable cause.   See Gerstein v. Pugh, 420 U.S. 103, 119 (1975).  Although petitioner may not have exhausted his state court remedies with regard to this issue prior to seeking federal habeas relief, exhaustion of state court remedies is not required when a habeas petition is plainly meritless and disposition of the case does not offend state-federal comity.   See Granberry v. Greer, 107 S. Ct. 1671, 1675 (1987);  Prather v. Rees, 822 F.2d 1418 (6th Cir.1987);  Haggans v. Warden, Ft. Pillow State Farm, 715 F.2d 1050 (6th Cir.1983), cert. denied, 464 U.S. 1071 (1984).


4
Accordingly, petitioner's motion for appointment of counsel and respondent's motion to dismiss are denied.  We hereby affirm the judgment of the district court entered December 7, 1987, denying this petition for a writ of habeas corpus as frivolous.  Rule 9(b)(5), Rules of the Sixth Circuit.